Title: To Thomas Jefferson from James Monroe, 29 April 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 29. April 1801

I am inclined to think the mode by which a certain end is to be accomplished, refering to a subject in discussion when I last saw you, is of less importance than I then thought it. A gradual operation will not offend republicans, nor will an off-hand entire one, make friends of the tories. Sooner or later that party will rally and make another effort. That course which best preserves, at the height the spirits of the republicans, and gives the tories least hold, is the soundest. The point in question is a subaltern one of no great importance any way. There is another object to which I found the attention of the republicans here, comprizing many from the country who are attending our ct. of appls. & the federal ct., drawn with much more anxiety; that is the propriety of continuing Mr. K. at the British ct. I will endeavor to communicate some thing on that head in my next. I am at present too much indisposed with the consequences resulting from my late journey. Your friend & servt

Jas. Monroe

